Title: To Thomas Jefferson from Jean Chas, 12 December 1801
From: Chas, Jean
To: Jefferson, Thomas


          
            monsieur Le president.
            paris 12 decembre 1801.
          
          j’ai reçu La Lettre que vous m’aves fait L’honneur de m’ecrire. je suis sensible aux marques honorables de votre estime. c’est avec une noble fierté que je me crois digne de votre bienveillance et de votre protection.
          daignés, monsieur Le president, accepter un exemplaire du tableau historique et politique des operations civiles, et militaires de bonaparte premier consul de La republique francoise; ce n’est point un vain eloge que j’ai entrepris, et j’ecris pour tous Les siecles, et pour tous Les peuples. j’ai proclamé ces veritables principes qui doivent regir Les societés politiques, et ces verites saintes de La morale sur Les quelles reposent La prosperité des etats, et Le bonheur des nations.
          je travaille a une nouvelle edition de L’histoire politique et philosophique de La revolution de L’amerique septentrionale. j’entrerai dans de nouveaux details. cet ouvrage merite de paroitre sous vos auspices, jespere avec confiance, monsieur Le president que vous daignerés en accepter La dedicace.
          depuis Longtems je desire de visiter Les heureuses contrées que vous habités, qu’il seroit heureux et honorable pour moi de presenter mes hommages a ce chef d’une grande nation qui honore sa patrie et son siecle par ses vertus et son genie. mais je suis pauvre, je vis dans La retraite et L’obscurité, je cultive Loin du tumulte et des passions des hommes Les sciences et Les Lettres.
          daignés, monsieur Le president, accepter avec bonté Lhommage de ma sincère admiration, et de mon profond respect
          
            j chas
          
         
          Editors’ translation
          
            Mister President
            Paris, 12 December 1801
          
          I received the letter which you honored me to write. I am moved by the honorable tokens of your esteem. It is with a noble pride that I consider myself worthy of your kindness and your protection.
          Kindly accept, Mister President, a copy of the historical and political tableau of the civil and military operations of Bonaparte, first consul of the French Republic. It is not empty praise that I have undertaken, and I write for all posterity and all peoples. I have proclaimed those true principles that must rule political societies, and those holy truths of morality on which rest the prosperity of states and the happiness of nations.
          I am working on a new edition of the political and philosophical history of the North American Revolution. I shall go into new details. This work deserves to appear under your auspices; I hope, Mister President, that you will kindly accept its dedication.
          For a long time, I have desired to visit those fortunate lands in which you live. How fortunate and honorable it would be for me to present my homage to that chief of a great nation who honors his fatherland and his century through his virtues and his genius. But I am poor, I live in retirement and obscurity, I cultivate the sciences and literature far from the tumult and the passions of men.
          Mister President, pray accept with kindness the offering of my sincere admiration and profound respect.
          
            j chas
          
        